DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement submitted on 8/10/2020 has been considered by the Examiner and made of record in the application file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 8/10/2020, as modified by the preliminary amendment also filed on 8/10/2020.  Claims 1-17 are now pending in the present application.
Claim Objections
Claims 3, 4, 7, and 11 are objected to because of the following informalities:
A period should be inserted at the end of claim 3 in place of the comma.
In claim 4, on line 6, there is no antecedent basis for “the second result”.
In claim 7, on line 2, it appears that “wherein the backoff” should be “wherein activating the backoff”.
In claim 11, on line7, “cannel” should be “channel”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 11, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (U.S. Patent Application Publication No. 2019/0327123 A1) (hereinafter Wang).

Regarding claim 1, Wang discloses a method of operating a base station (Figure 7 and paragraph 0072 disclose a base station sends the second synchronization signal block when sending a paging signal), comprising:
transmitting, to a terminal, at least one synchronization signal burst in a time-limited channel access interval of an open spectrum (Paragraph 0046 discloses a base station is a device that is in the RAN and that connects the terminal to the wireless network, and includes but is not limited to: a Wi-Fi access point (AP).  Figure 7 and paragraphs 0072 and 0073 disclose the base station sends the second synchronization signal block when sending a paging signal.  To be specific, both the second synchronization signal block and a paging message are sent in a time window of the paging message.  The second synchronization signal block is sent in a time unit when the paging message is sent to the terminal.  The terminal receives the second synchronization signal block when receiving the paging message), and
transmitting, to the terminal, at least one paging signal in the channel access interval of the open spectrum (Paragraph 0046 discloses a base station is a device that is in the RAN and that connects the terminal to the wireless network, and includes but is not limited to: a Wi-Fi access point (AP).  Figure 7 and paragraphs 0072 and 0073 disclose the base station sends the second synchronization signal block when sending a paging signal.  To be specific, both the second synchronization signal block and a paging message are sent in a time window of the paging message.  The second synchronization signal block is sent in a time unit when the paging message is sent to the terminal.  The terminal receives the second synchronization signal block when receiving the paging message).

Regarding claim 2, Wang discloses a method of operating a terminal (Figure 7 and paragraph 0073 disclose a terminal receives the second synchronization signal block when receiving the paging message), comprising:
implementing a first reception attempt for at least one synchronization signal burst on an open spectrum (Paragraph 0046 discloses a base station is a device that is in the RAN and that connects the terminal to the wireless network, and includes but is not limited to: a Wi-Fi access point (AP).  Figure 7 and paragraphs 0072 and 0073 disclose the base station sends the second synchronization signal block when sending a paging signal.  To be specific, both the second synchronization signal block and a paging message are sent in a time window of the paging message.  The second synchronization signal block is sent in a time unit when the paging message is sent to the terminal.  The terminal receives the second synchronization signal block when receiving the paging message), and
implementing a second reception attempt for at least one paging signal on the open spectrum (Paragraph 0046 discloses a base station is a device that is in the RAN and that connects the terminal to the wireless network, and includes but is not limited to: a Wi-Fi access point (AP).  Figure 7 and paragraphs 0072 and 0073 disclose the base station sends the second synchronization signal block when sending a paging signal.  To be specific, both the second synchronization signal block and a paging message are sent in a time window of the paging message.  The second synchronization signal block is sent in a time unit when the paging message is sent to the terminal.  The terminal receives the second synchronization signal block when receiving the paging message),
wherein the first reception attempt and the second reception attempt are implemented in a common, time-limited channel access interval of the open spectrum (Paragraph 0046 discloses a base station is a device that is in the RAN and that connects the terminal to the wireless network, and includes but is not limited to: a Wi-Fi access point (AP).  Figure 7 and paragraphs 0072 and 0073 disclose the base station sends the second synchronization signal block when sending a paging signal.  To be specific, both the second synchronization signal block and a paging message are sent in a time window of the paging message.  The second synchronization signal block is sent in a time unit when the paging message is sent to the terminal.  The terminal receives the second synchronization signal block when 

Regarding claim 11, as applied to claim 2 above, Wang further discloses wherein the at least one synchronization signal burst is transmitted in a first part of the channel access interval using a first bandwidth of the open spectrum (Paragraph 0060 discloses the base station may periodically send the first synchronization signal block.  In addition, a period for sending the first synchronization signal block may be agreed on in a standard or preconfigured.  A preconfigured period may be a value, or may be a set.  When a set is configured, selection may be performed based on a requirement.  For example, the preconfigured period may be {10 ms}.  In this case, the period for sending the first synchronization signal block is 10 ms.  In addition, a frequency domain resource of the first synchronization signal block may further be configured.  The first synchronization signal block is used by the terminal for initial access, and a frequency used for sending the first synchronization signal block is a value in a preconfigured set.  The set may be defined in the standard.  For example, the preconfigured set may be {f0}, or {f0, f1, f2, f3}, or the like, where f0, f1, f2, and f3 are values related to a center frequency of a downlink frequency band and a carrier bandwidth),
wherein the at least one paging signal is transmitted in a second part of the cannel access interval using a second bandwidth of the open spectrum which is different from the first bandwidth (Paragraph 0046 discloses a base station is a device that is in the RAN and that connects the terminal to the wireless network, and includes but is not limited to: a Wi-Fi access point (AP).  Figure 7 and paragraphs 0072 and 0073 disclose the base station sends the second synchronization signal block when sending a paging signal.  To be specific, both the second synchronization signal block and a paging message are sent in a time window of the paging message.  The second synchronization signal block is sent in a time unit when the paging message is sent to the terminal.  The terminal receives the second synchronization signal block when receiving the paging message),
wherein the second part is transmitted after the first part (Figures 5 and 6 illustrate a first synchronization signal block being sent before a second synchronization signal block).

Regarding claim 15, as applied to claim 2 above, Wang further discloses wherein the at least 

Regarding claim 16, as applied to claim 2 above, Wang further discloses wherein the at least one synchronization signal burst and the at least one paging signal are transmitted in adjacent time-frequency resources (Figures 5 and 6 illustrate a first synchronization signal block being sent adjacent to a second synchronization signal block.  Figure 7 and paragraphs 0072 and 0073 disclose the base station sends the second synchronization signal block when sending a paging signal.  To be specific, both the second synchronization signal block and a paging message are sent in a time window of the paging message.  The second synchronization signal block is sent in a time unit when the paging message is sent to the terminal.  The terminal receives the second synchronization signal block when receiving the paging message).

Regarding claim 17, Wang discloses a base station comprising control circuitry  (Figure 14 and paragraph 0100 disclose a base station includes an antenna 1410, a radio frequency apparatus 1420, and a baseband apparatus 1430) configured to:
transmit, to a terminal, at least one synchronization signal burst in a time-limited channel access interval of an open spectrum (Paragraph 0046 discloses a base station is a device that is in the RAN and that connects the terminal to the wireless network, and includes but is not limited to: a Wi-Fi access point (AP).  Figure 7 and paragraphs 0072 and 0073 disclose the base station sends the second synchronization signal block when sending a paging signal.  To be specific, both the second synchronization signal block and a paging message are sent in a time window of the paging message.  The second synchronization signal block is sent in a time unit when the paging message is sent to the terminal.  The terminal receives the second synchronization signal block when receiving the paging 
transmit, to the terminal, at least one paging signal in the channel access interval of the open spectrum (Paragraph 0046 discloses a base station is a device that is in the RAN and that connects the terminal to the wireless network, and includes but is not limited to: a Wi-Fi access point (AP).  Figure 7 and paragraphs 0072 and 0073 disclose the base station sends the second synchronization signal block when sending a paging signal.  To be specific, both the second synchronization signal block and a paging message are sent in a time window of the paging message.  The second synchronization signal block is sent in a time unit when the paging message is sent to the terminal.  The terminal receives the second synchronization signal block when receiving the paging message).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Akkarakaran et al. (U.S. Patent Application Publication No. 2018/0254796 A1) (hereinafter Akkarakaran).

Regarding claim 9, as applied to claim 2 above, Wang discloses the claimed invention except explicitly disclosing wherein the at least one synchronization signal burst comprises multiple 
In analogous art, Akkarakaran discloses wherein the at least one synchronization signal burst comprises multiple synchronization signal bursts (Figure 8 and paragraph 0076 disclose a base station transmitting FDM data within synchronization signal (SS) bursts),
wherein the multiple synchronization signal bursts are transmitted using frequency division multiplexing (Figure 8 and paragraph 0076 disclose a base station transmitting FDM data within synchronization signal (SS) bursts, in accordance with certain aspects of the present disclosure.  Operations 800 begin, at 802, by transmitting a synchronization signal (SS) burst, wherein different SS blocks of the burst are transmitted using different transmit beams.  At 804, operations 800 continue by performing frequency division multiplexing (FDM) to include, with the SS burst, one or more other types of signals that need to be multicast and are also transmitted using different transmit beam).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate sending SS bursts over FDM, as described in Akkarakaran, with sending SS blocks, as described in Wang, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining sending SS bursts over FDM of Akkarakaran with sending SS blocks of Wang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Akkarakaran.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Wang and Akkarakaran to obtain the invention as specified in claim 9.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chen et al. (U.S. Patent Application Publication No. 2021/0153162 A1) (hereinafter Chen).

Regarding claim 12, as applied to claim 2 above, Wang further discloses wherein the at least one synchronization signal burst is transmitted using a first bandwidth of the open spectrum (Paragraph 0060 discloses the base station may periodically send the first synchronization signal block.  In addition, a 
wherein the method further comprises:
transmitting, to the terminal, at least one further synchronization signal burst using a further bandwidth of the open spectrum (Paragraph 0046 discloses a base station is a device that is in the RAN and that connects the terminal to the wireless network, and includes but is not limited to: a Wi-Fi access point (AP).  Figure 7 and paragraphs 0072 and 0073 disclose the base station sends the second synchronization signal block when sending a paging signal.  To be specific, both the second synchronization signal block and a paging message are sent in a time window of the paging message.  The second synchronization signal block is sent in a time unit when the paging message is sent to the terminal.  The terminal receives the second synchronization signal block when receiving the paging message).
Wang does not explicitly disclose wherein the further bandwidth is smaller than the first bandwidth.
In analogous art, Chen discloses wherein the further bandwidth is smaller than the first bandwidth (Figures 11-17 and paragraphs 0008 and 0024 disclose the first timing/frequency tracking RS is a signal synchronization block (SS block), and a paging bandwidth of the first PO is different from a bandwidth of the SS block.  Figures 11-17 show multiple paging configuration examples where SS blocks are used as timing/frequency tracking RSs according to embodiments of the disclosure.  In Chen’s Figures 110-17, the PO is shown as smaller than the SS Block).
It would have been obvious before the effective filing date of the claimed invention to a person 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Wang and Chen to obtain the invention as specified in claim 12.

Regarding claim 13, as applied to claim 2 above, Wang discloses the claimed invention except explicitly disclosing wherein the at least one paging signal comprises multiple paging signals, wherein the multiple paging signals are transmitted using at least one of frequency division multiplexing and time division multiplexing.
In analogous art, Chen discloses wherein the at least one paging signal comprises multiple paging signals (Figure 14 illustrates multiple paging occasions),
wherein the multiple paging signals are transmitted using at least one of frequency division multiplexing and time division multiplexing (Figures 14 and 15 illustrate paging occasions in TDM and FDM).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate multiple paging occasions transmitted in TDM and FDM, as described in Chen, with sending paging signals , as described in Wang, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining multiple paging occasions transmitted in TDM and FDM of Chen with sending paging signals  of Wang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chen.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ang et al. (U.S. Patent Application Publication No. 2016/0150474 A1) (hereinafter Ang).

Regarding claim 14, as applied to claim 2 above, Wang discloses the claimed invention except explicitly disclosing wherein the at least one paging signal comprises a paging indicator, and wherein the at least one paging signal optionally comprises a paging message associated with the paging indicator and transmitted after the paging indicator.
In analogous art, Ang discloses wherein the at least one paging signal comprises a paging indicator (Figure 15 and paragraphs 0113 and 0117 disclose wireless communication device 200 may accurately turn on the low-power receiver 211 to receive the paging signal 1406 (e.g., the paging indicator or the full page message).  At block 1506, the wireless communication device may again turn on the low-power receiver 211 for a paging occasion, so that the low-power receiver 211, having the capability to receive page information, may receive a page indicator message), and
wherein the at least one paging signal optionally comprises a paging message associated with the paging indicator and transmitted after the paging indicator (Figure 15 and paragraph 0117 disclose if a page message has been received, then at block 1510, the wireless communication device 200 may turn on the full-power receiver 210 and receive a downlink transmission, such as a page message in the case that the low-power receiver 211 received a page indicator).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a paging message sent after a paging indicator, as described in Ang, with sending paging signals, as described in Wang, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a paging message sent after a paging indicator of Ang with sending paging signals of Wang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ang.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of .
Allowable Subject Matter
Claims 3-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Considering claim 3, the best prior art found during the prosecution of the present application, Wang, fails to disclose, teach, or suggest the limitations of depending on a first result of the first reception attempt: selectively activating a backoff for a further first reception attempt for the at least one synchronization signal burst and a further second reception attempt for the at least one paging signal  in combination with and in the context of all of the other limitations in claim 3.
Considering claim 10, the best prior art found during the prosecution of the present application, Wang and Akkarakaran, fails to disclose, teach, or suggest the limitations of based on said determining of the duration of the channel access interval, selecting a frequency-reuse factor of the frequency division multiplexing in combination with and in the context of all of the other limitations in claim 10.
Claims 4-8 are also allowed by virtue of their dependency on claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.







/Mark G. Pannell/Examiner, Art Unit 2642